Robert H. Dudley, Justice. This is the second appeal of this condemnation case. See Coffelt v. Arkansas State Highway Commission, 285 Ark. 314, 686 S.W.2d 786 (1985). We affirm the trial court because the appellant has flagrantly violated Rules 9(c) and (d) of the Rules of the Supreme Court and the Court of Appeals.  In the section of her brief entitled “Abstract of Record” the appellant has not used the first person and has reprinted a major part of the trial transcript. A reprint of a major part of the transcript is not an abstract. We have consistently held that this type of flagrant violation of Rule 9(d) calls for summary affirmation. Gray v. Ouachita Creek Watershed District, 239 Ark. 141, 387 S.W.2d 605 (1965); Smith v. Pond, 259 Ark. 564, 534 S.W.2d 769 (1976); Harris v. Arkansas Real Estate Commission, 274 Ark. 537, 627 S.W.2d 1 (1982); Board of Education of Franklin County v. Ozark School District No. 14, 280 Ark. 15, 655 S.W.2d 368 (1983).  In addition, appellant sets out only one point of appeal which is as follows: “The trial court erred in denying appellant’s motion to set aside the verdict and judgment and to grant new trial and in rejecting each of her reasons and allegations set forth therein.” Then, in the argument section of her brief, appellant addresses thirty-one points of alleged error by the trial court. This is a clear violation of Rule 9(c) which requires an appellant to concisely list and separately number the points relied on for reversal. We affirm the trial court pursuant to Rule 9(e)(2). George Rose Smith and Hickman, JJ., not participating. Purtle, J., dissents. Hays, J., concurs.